123 Ga. App. 268 (1971)
180 S.E.2d 576
ROYAL GLOBE INDEMNITY COMPANY et al.
v.
THOMPSON.
45808.
Court of Appeals of Georgia.
Argued January 7, 1971.
Decided January 22, 1971.
Rehearing Denied February 5, 1971.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellants.
Alford Wall, for appellee.
JORDAN, Presiding Judge.
This is an appeal from an order affirming an award of the State Board of Workmen's Compensation in favor of the claimant. Held:
1. The record is clear that the deposition of a physician was taken with notice, inasmuch as a representative (though not an attorney) of the employer was present at the taking, and notice to the employer would serve as notice to the insurer. See Code § 114-101, as amended (Ga. L. 1968, pp. 1163, 1164). Appellant contends that such notice was not seasonable or legal. To the extent that Code § 114-706, as amended, Ga. L. 1969, p. 205, requires the taking of a deposition to conform to the procedural rules in effect in civil cases in the superior court, and therefore to conform to § 26 of the CPA (Code Ann. § 81A-126), the fact that it was taken within 20 days after the filing of the claim, with notice to the adverse party but without obtaining leave of the board, does not render the deposition inadmissible upon objection at the hearing held by the board. An error or irregularity in the taking of a deposition which might have been obviated, removed, or cured is "waived unless seasonable objection thereto is made at the taking of the deposition." Section 32 (c) (2), CPA (Code Ann. § 81A-132 (c) (2)). (Emphasis supplied).
*269 2. Under the "any evidence" rule the evidence supports the award, as affirmed on appeal to the superior court, and no reversible error appears for any reason argued and insisted upon.
Judgment affirmed. Quillian and Evans, JJ:, concur.